18 N.Y.3d 903 (2012)
963 N.E.2d 788
940 N.Y.S.2d 211
2012 NY Slip Op 63968
In the Matter of M.G.M. INSULATION, INC., et al., Appellants,
v.
COLLEEN C. GARDNER, as Commissioner of Labor, Respondent.
Motion No: 2011-1263.
Court of Appeals of New York.
Submitted December 5, 2011.
Decided February 14, 2012.
Motion by the Empire State Chapter of the Associated Builders and Contractors, Inc. for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 19 copies filed within 30 days.